DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/04/2021 have being considered by the examiner.


Claim Objections
Claims 3, 10, 17, 19, and 21, are objected to because of the following informalities:
In Claim 3, Line 3, the term “a control circuit, configured to generate a plurality of control signals for controlling the first switch circuit, so as to make” should be changed to, “a control circuit, configured to generate a plurality of control signals for controlling the first switch circuit, in order for the subject matter to be properly claimed since the term “so as to” is understood by the office as intended use thus indicating no patentable weight for the terms that proceeds. 
In Claim 10, Line 3, the term “a plurality of control signals for further controlling the third switch circuit, so as to make” should be changed to, “a plurality of control signals for further controlling the third switch circuit, in order for the subject matter to be properly claimed since the term “so as to” is understood by the office as intended use thus indicating no patentable weight for the terms that proceeds. 
In Claim 17, Line 8, the term “the electronic circuit generates control signals for controlling the first switch circuit so as to” should be changed to, “the electronic circuit generates control signals for controlling the first switch circuit in order for the subject matter to be properly claimed since the term “so as to” is understood by the office as intended use thus indicating no patentable weight for the terms that proceeds. 
In Claim 19, Line 9, the term “and are configured to couple a part of the first terminals” should be changed to, “and the first switch circuit is configured to couple a part of the first terminals” for clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph 
In Claim 21, Line 3, the term “the first circuit and the second circuit, so as to” should be changed to, “the first circuit and the second circuit, in order for the subject matter to be properly claimed since the term “so as to” is understood by the office as intended use thus indicating no patentable weight for the terms that proceeds. Appropriate correction is required. Please read MPEP 2173.05(b)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, and 11-16, are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2018/0349667 A1), hereinafter referenced as KIM and in view of HAN et al. (US 20170336910 A1), hereinafter referenced as HAN.


Regarding Claim 1, KIM teaches an electronic circuit (Fig. 5, #200a called a driver integrated circuit. Paragraph [0100]), adapted to drive a display panel (Fig. 5, #10 called a display panel. Paragraph [0101]) having touch sensors (Fig. 5, #20 called a touch sensing array. Paragraph [0101]) and fingerprint sensors (Fig. 5, #30 called a fingerprint sensing array. Paragraph [0101]-KIM discloses the driver integrated circuit #200a may include a display driver circuit #210a, a touch controller #220a, and a fingerprint controller #230a.  The display driver circuit #210a, the touch controller #220a, and the fingerprint controller #230a may communicate with a host processor, for example, the AP #300.), the electronic circuit (Fig. 5, #200a called a driver integrated circuit. Paragraph [0100]) comprising: a first circuit (Fig. 5, #220a called a touch controller. Paragraph [0105]), configured to process touch sensing signals corresponding to a touch 5event from the touch sensors (Fig. 5. Paragraph [0105]-KIM discloses the touch controller #220a may generate touch data based on the touch sensing signals Ssen1, and may calculate touch coordinates Txy by analyzing the touch data.  The touch controller #220a may determine whether a touch input occurs.); a second circuit (Fig. 5, #230a called a fingerprint controller. Paragraph [0109]), configured to process fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors (Fig. 5. Paragraph [0109]-KIM discloses the fingerprint controller #230a may generate a fingerprint image FP based on the fingerprint sensing signals Ssen2.  In an exemplary embodiment, the fingerprint controller #230a may generate touch data based on the fingerprint sensing signals Ssen2.  The fingerprint controller #230a may provide the fingerprint image FP or the touch data to the AP #300.); wherein the touch sensing signals and the fingerprint sensing signals are inputted to the electronic circuit through the second terminals (Fig. 5, illustrates the second terminals #Sdrv1-2, and #Ssen1-2.  Paragraph [0105 and 0109]).
Although, KIM teaches the first and second circuit. KIM fail to explicitly teach a first switch circuit, comprising a plurality of first terminals coupled to the first circuit and the second circuit and a plurality of second terminals configurable to be coupled to the 10display panel, and configured to couple a part of the first terminals to the second terminals in a first time interval and couple the other part of the first terminals to the second terminals in a second time interval.
However, HAN explicitly teaches a first switch circuit (Fig. 8, #SB called a switching black. Paragraph [0101]), comprising a plurality of first terminals (Fig. 8, illustrates a plurality of first terminals are connected to the read-out IC #ROIC. Paragraph [0101]) coupled to the first circuit and the second circuit (Fig. 8, illustrates the plurality of first terminals are the terminals that are connected between the switching block #SB and a first circuit #IB3 and #ADC3 and the second circuit #IB2 and #ADC2. Paragraph [0101]) and a plurality of second terminals configurable to be coupled to the 10display panel (Fig. 4-6 and Fig. 8, illustrates a plurality of second terminals #FTRW1-n is connected to the fingerprint/touch electrodes that is located on a display unit. Paragraph [0132]-HAN discloses the aforementioned sensor screen according to the embodiment of the present disclosure can be applied to flat panel displays such as a liquid crystal display (LCD), a field emission display (FED), a plasma display panel (PDP), an organic light emitting diode (OLED) display and an electrophoretic display (EPD).), and configured to couple a part of the first terminals to the second terminals in a first time interval (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 to the first terminals that are connected to a third analog/digital converter unit #ADC3 connected to the output terminal of the third integration block #IB3. Paragraph [0103]-HAN discloses the first to third switching elements #S1 to #S3 are controlled by a touch enable signal T_EN and a fingerprint enable signal F_EN which have opposite polarities and provide sensing signals transmitted from the fingerprint/touch routing wires #FTRW1 to FTRW3 to the second integration block #IB2 or the third integration block #IB3.  For example, when the first to third switching elements #S1 to S3 are turned on by the touch enable signal T_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are integrated through the one line and provided to the integrator of the third integration block #IB3 (wherein when touch enable signal T_EN, turn on the switching block only the #IB3 and #ADC3 receives signal and touch is detected.).) and couple the other part of the first terminals to the second terminals in a second time interval (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 to the first terminals that are connected to a second analog/digital converter unit #ADC2 connected to output terminals of the second integration block #IB2. Paragraph [0103]-HAN discloses when the first to third switching elements #S1 to S3 are turned on by the fingerprint enable signal #F_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are respectively provided to integrators of the second integration block #IB2.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM of having an electronic circuit, adapted to drive a display panel having touch sensors and fingerprint sensors, the electronic circuit comprising: a first circuit, configured to process touch sensing signals corresponding to a touch event from the touch sensors; a second circuit, configured to process fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors; wherein the touch sensing signals and the fingerprint sensing signals are inputted to the electronic circuit through the second terminals, with the teachings of HAN of having wherein a first switch circuit, comprising a plurality of first terminals coupled to the first circuit and the second circuit and a plurality of second terminals configurable to be coupled to the display panel, and configured to couple a part of the first terminals to the second terminals in a first time interval and couple the other part of the first terminals to the second terminals in a second time interval.
Wherein having KIM`s touch display device wherein a first switch circuit, comprising a plurality of first terminals coupled to the first circuit and the second circuit and a plurality of second terminals configurable to be coupled to the display panel, and configured to couple a part of the first terminals to the second terminals in a first time interval and couple the other part of the first terminals to the second terminals in a second time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both KIM and HAN are touch/fingerprint display wherein KIM touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see KIM et al. (US 2018/0349667 A1), Paragraph [0004-0005] and HAN et al. (US 20170336910 A1), Paragraph [0029].

Regarding Claim 4, KIM in view of HAN teaches the electronic circuit of claim 1, KIM further teaches wherein the first time interval corresponds to a touch sensing phase (Fig. 6A, illustrates the touch sensing interval is at a period before the fingerprint sensing period. Paragraph [0113]-KIM discloses for example, the touch controller #220a may start touch sensing after the touch sensing delay time #Td from a time when the pulse of the first timing signal #Tsync1 is generated, that is, from a time when a rising edge or a falling edge of the first timing signal #Tsync1 is generated.  The touch sensing delay time #Td may be set considering a displaying interval, that is, an interval during which the display driver circuit #210a applies the image signal to the display panel #10 (see Figs. 2A through 2C). The touch sensing interval may be set to start before the displaying interval ends so that driving the touch sensing array #20 may start before the displaying driving ends in each cycle of the first timing signal Tsync1.), and the second time interval corresponds to a fingerprint sensing phase (Fig. 6A. illustrates the touch sensing interval is at a period before the fingerprint sensing period. Paragraph [0114]-KIM discloses the first fingerprint sensing delay time #Fd1 may be different from the touch sensing delay time #Td, and may be set considering a displaying interval and a touch sensing interval.  Accordingly, fingerprint sensing may be performed after touch sensing is performed.).

Regarding Claim 5, KIM in view of HAN teaches the electronic circuit of claim 1, KIM fail to explicitly teach wherein a number of the first terminals is larger than a number of the second terminals.  
However, HAN explicitly teaches wherein a number of the first terminals is larger than a number of the second terminals (Fig. 8, illustrates the number of the first terminals, the terminals that are connected to the read-out IC #ROIC is larger than a number of the second terminals #FTRW1-3. Paragraph [0101]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM in view of HAN of having an electronic circuit, adapted to drive a display panel having touch sensors and fingerprint sensors, the electronic circuit comprising: a first circuit, configured to process touch sensing signals corresponding to a touch event from the touch sensors; a second circuit, configured to process fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors; wherein the touch sensing signals and the fingerprint sensing signals are inputted to the electronic circuit through the second terminals, with the teachings of HAN of having wherein a number of the first terminals is larger than a number of the second terminals.
Wherein having KIM`s touch display device wherein a number of the first terminals is larger than a number of the second terminals.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both KIM and HAN are touch/fingerprint display wherein KIM touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see KIM et al. (US 2018/0349667 A1), Paragraph [0004-0005] and HAN et al. (US 20170336910 A1), Paragraph [0029].

Regarding Claim 8, KIM in view of HAN teaches the electronic circuit of claim 1, KIM fail to explicitly teach further comprising: a wire circuit, coupled between the second circuit and the first switch circuit, wherein the first switch circuit comprises a plurality of switch elements, and the switch elements are grouped into a plurality of groups and connected to the second circuit through the wire circuit.  
However, HAN explicitly teaches further comprising: a wire circuit, coupled between the second circuit and the first switch circuit (Fig. 8, illustrates the connecting wires between the first switching circuit #SB and the second circuit #IB2 and #ADC2 is the wire circuit. Paragraph [0101]), wherein the first switch circuit (Fig. 8, #SB called a switching black. Paragraph [0101]) comprises a plurality of switch elements (Fig. 8, illustrates the first switching circuit #SB comprises of three pairs of transistors. Paragraph [0103]), and the switch elements are grouped into a plurality of groups and connected to the second circuit through the wire circuit (Fig. 8, illustrates the first switching circuit #SB comprises of three pairs of transistors that are connected to the first circuit #IB3 and #ADC3 and second circuit #IB2 and #ADC2. Paragraph [0103]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM in view of HAN of having an electronic circuit, adapted to drive a display panel having touch sensors and fingerprint sensors, the electronic circuit comprising: a first circuit, configured to process touch sensing signals corresponding to a touch event from the touch sensors; a second circuit, configured to process fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors; wherein the touch sensing signals and the fingerprint sensing signals are inputted to the electronic circuit through the second terminals, with the teachings of HAN of having wherein further comprising: a wire circuit, coupled between the second circuit and the first switch circuit, wherein the first switch circuit comprises a plurality of switch elements, and the switch elements are grouped into a plurality of groups and connected to the second circuit through the wire circuit.
Wherein having KIM`s touch display device wherein further comprising: a wire circuit, coupled between the second circuit and the first switch circuit, wherein the first switch circuit comprises a plurality of switch elements, and the switch elements are grouped into a plurality of groups and connected to the second circuit through the wire circuit.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both KIM and HAN are touch/fingerprint display wherein KIM touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see KIM et al. (US 2018/0349667 A1), Paragraph [0004-0005] and HAN et al. (US 20170336910 A1), Paragraph [0029].

10Regarding Claim 11, KIM teaches a display panel (Fig. 5, #10 called a display panel. Paragraph [0101]), comprising: a plurality of touch sensors (Fig. 5, #20 called a touch sensing array. Paragraph [0101]), configured to sense a touch event and generate touch sensing signals corresponding to the touch event (Fig. 3A-B and Fig. 5. Paragraph [0105]-KIM discloses the touch controller #220a may drive the touch sensing array #20 by providing touch driving signals #Sdrv1 to the touch sensing array #20 in response to the touch sensing timing signal, and may receive touch sensing signals #Ssen1 generated based on the touch driving signals #Sdrv1.  The touch controller #220a may generate touch data based on the touch sensing signals #Ssen1, and may calculate touch coordinates #Txy by analyzing the touch data.); a plurality of touch sensing lines (Fig. 3A-B, #WE called a wiring electrodes. Paragraph [0091]), coupled to the touch sensors and configured to transmit the touch sensing signals (Fig. 3A-B. Paragraph [0091]-KIM discloses the sensing electrodes #SE may respectively correspond to the touch sensing units #TSU.  The sensing electrodes #SE may be connected to different wiring electrodes #WE. Touch driving signals may be respectively applied through the wiring electrodes #WE to the sensing electrodes #SE, and touch sensing signals generated based on the touch driving signals may be output through the wiring electrodes WE.); 15a plurality of fingerprint sensors (Fig. 5, #30 called a fingerprint sensing array. Paragraph [0101]), configured to generate fingerprint sensing signals corresponding to a fingerprint (Fig. 4A-B and Fig. 5. Paragraph [0109]-KIM discloses the fingerprint controller #230a may generate a fingerprint image FP based on the fingerprint sensing signals Ssen2.  In an exemplary embodiment, the fingerprint controller #230a may generate touch data based on the fingerprint sensing signals Ssen2.  The fingerprint controller #230a may provide the fingerprint image FP or the touch data to the AP #300.) a plurality of fingerprint sensing lines (Fig. 3A-B, #RL and #CL called a row and column lines respectively. Paragraph [0098]), coupled to the fingerprint sensors and configured to transmit the fingerprint sensing signals (Fig. 4A-B. Paragraph [0098]-KIM discloses the fingerprint sensing array #30b may include a plurality of fingerprint sensing pixels #PX_FS that are arranged in rows and columns.  Each of the plurality of fingerprint sensing pixels #PX_FS may be connected to a plurality of row lines, for example, first and second row lines #RL1 and #RL2, and a column line #CL.), wherein the touch sensing signals and the fingerprint sensing signals are outputted from the -27-File: 093160usf display panel through the second terminals (Fig. 5, illustrates the second terminals #Sdrv1-2, and #Ssen1-2.  Paragraph [0105 and 0109]).
Although, KIM teaches the first and second circuit. KIM fail to explicitly teach a switch circuit, comprising a plurality of first terminals coupled to the fingerprint 20sensing lines and the touch sensing lines, and a plurality of second terminals configurable to be coupled to an electronic circuit, wherein the switch circuit is switched to transmit the touch sensing signals to the electronic circuit in a first time interval, and the switch circuit is switched to transmit the fingerprint sensing signals to the electronic circuit in a second time interval.
However, HAN explicitly teaches a switch circuit (Fig. 8, #SB called a switching black. Paragraph [0101]), comprising a plurality of first terminals (Fig. 8, illustrates a plurality of first terminals are connected to the read-out IC #ROIC. Paragraph [0101]) coupled to the fingerprint 20sensing lines and the touch sensing lines (Fig. 6-8. Paragraph [0100]-HAN discloses in Fig. 8, the configuration of the read-out IC connected to the second fingerprint/touch sensing routing wires #FTRW4 to FTRW6 arranged at the right side of the bezel area BA is identical to the configuration of the read-out IC connected to the first fingerprint/touch sensing routing wires #FTRW1 to FTRW3 and thus is omitted to avoid complexity of the figure.), and a plurality of second terminals configurable to be coupled to an electronic circuit (Fig. 4-6 and Fig. 8, illustrates a plurality of second terminals #FTRW1-n is connected to the fingerprint/touch electrodes that is located on a display unit and the circuit #ROIC. Paragraph [0101]), wherein the switch circuit (Fig. 8, #SB called a switching black. Paragraph [0101]) is switched to transmit the touch sensing signals to the electronic circuit in a first time interval (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 to the first terminals that are connected to a third analog/digital converter unit #ADC3 connected to the output terminal of the third integration block #IB3 (wherein the #ADC3 and #IB3 is within the ROIC the electronics circuit.). Paragraph [0103]-HAN discloses the first to third switching elements #S1 to #S3 are controlled by a touch enable signal T_EN and a fingerprint enable signal F_EN which have opposite polarities and provide sensing signals transmitted from the fingerprint/touch routing wires #FTRW1 to FTRW3 to the second integration block #IB2 or the third integration block #IB3.  For example, when the first to third switching elements #S1 to S3 are turned on by the touch enable signal T_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are integrated through the one line and provided to the integrator of the third integration block #IB3 (wherein when touch enable signal T_EN, turn on the switching block only the #IB3 and #ADC3 receives signal and touch is detected.).), and the switch circuit (Fig. 8, #SB called a switching black. Paragraph [0101]) is switched to transmit the fingerprint sensing signals to the electronic circuit in a second time interval (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 to the first terminals that are connected to a second analog/digital converter unit #ADC2 connected to output terminals of the second integration block #IB2 (wherein the #ADC2 and #IB2 is within the ROIC the electronics circuit.). Paragraph [0103]-HAN discloses when the first to third switching elements #S1 to S3 are turned on by the fingerprint enable signal #F_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are respectively provided to integrators of the second integration block #IB2.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM of having a display panel, comprising: a plurality of touch sensors, configured to sense a touch event and generate touch sensing signals corresponding to the touch event; a plurality of touch sensing lines, coupled to the touch sensors and configured to transmit the touch sensing signals; a plurality of fingerprint sensors, configured to generate fingerprint sensing signals corresponding to a fingerprint; a plurality of fingerprint sensing lines, coupled to the fingerprint sensors and configured to transmit the fingerprint sensing signals; wherein the touch sensing signals and the fingerprint sensing signals are inputted to the electronic circuit through the second terminals, with the teachings of HAN of having wherein a switch circuit, comprising a plurality of first terminals coupled to the fingerprint sensing lines and the touch sensing lines, and a plurality of second terminals configurable to be coupled to an electronic circuit, wherein the switch circuit is switched to transmit the touch sensing signals to the electronic circuit in a first time interval, and the switch circuit is switched to transmit the fingerprint sensing signals to the electronic circuit in a second time interval.
Wherein having KIM`s touch display device wherein a switch circuit, comprising a plurality of first terminals coupled to the fingerprint sensing lines and the touch sensing lines, and a plurality of second terminals configurable to be coupled to an electronic circuit, wherein the switch circuit is switched to transmit the touch sensing signals to the electronic circuit in a first time interval, and the switch circuit is switched to transmit the fingerprint sensing signals to the electronic circuit in a second time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both KIM and HAN are touch/fingerprint display wherein KIM touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see KIM et al. (US 2018/0349667 A1), Paragraph [0004-0005] and HAN et al. (US 20170336910 A1), Paragraph [0029].


Regarding Claim 12, KIM in view of HAN teaches the display panel of claim 11, KIM fail to explicitly teach wherein the switch circuit comprises: a plurality of first switch elements coupled between the respective first terminals and the respective second terminals, and the first switch elements are switched to transmit the touch 5sensing signals to the electronic circuit in the first time interval.  
However, HAN explicitly teaches wherein the switch circuit (Fig. 8, #SB called a switching black. Paragraph [0101]) comprises: a plurality of first switch elements (Fig. 8, illustrates the first switching circuit #SB comprises of three pairs of transistors, wherein the transistors that are connected to the enable signal lead #T_EN via its gate electrode is the first switch elements. Paragraph [0103]) coupled between the respective first terminals and the respective second terminals (Fig. 8, illustrates the first switching circuit #SB comprises of three pairs of transistors that are located between second terminals #FTRW1-3 and the first terminals that are connected to ROIC. Paragraph [0103]), and the first switch elements are switched to transmit the touch 5sensing signals to the electronic circuit in the first time interval (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 to the first terminals that are connected to a third analog/digital converter unit #ADC3 connected to the output terminal of the third integration block #IB3 when the enable signal T_EN is applied to the gate of the first transistor a switching element. Paragraph [0103]-HAN discloses the first to third switching elements #S1 to #S3 are controlled by a touch enable signal T_EN and a fingerprint enable signal F_EN which have opposite polarities and provide sensing signals transmitted from the fingerprint/touch routing wires #FTRW1 to FTRW3 to the second integration block #IB2 or the third integration block #IB3.  For example, when the first to third switching elements #S1 to S3 are turned on by the touch enable signal T_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are integrated through the one line and provided to the integrator of the third integration block #IB3 (wherein when touch enable signal T_EN, turn on the switching block only the #IB3 and #ADC3 a part of ROIC the electronic circuit receives signal and touch is detected.).). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM in view of HAN of having a display panel, comprising: a plurality of touch sensors, configured to sense a touch event and generate touch sensing signals corresponding to the touch event; a plurality of touch sensing lines, coupled to the touch sensors and configured to transmit the touch sensing signals; a plurality of fingerprint sensors, configured to generate fingerprint sensing signals corresponding to a fingerprint; a plurality of fingerprint sensing lines, coupled to the fingerprint sensors and configured to transmit the fingerprint sensing signals; wherein the touch sensing signals and the fingerprint sensing signals are inputted to the electronic circuit through the second terminals, with the teachings of HAN of having wherein the switch circuit comprises: a plurality of first switch elements coupled between the respective first terminals and the respective second terminals, and the first switch elements are switched to transmit the touch sensing signals to the electronic circuit in the first time interval.
Wherein having KIM`s touch display device wherein the switch circuit comprises: a plurality of first switch elements coupled between the respective first terminals and the respective second terminals, and the first switch elements are switched to transmit the touch sensing signals to the electronic circuit in the first time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both KIM and HAN are touch/fingerprint display wherein KIM touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see KIM et al. (US 2018/0349667 A1), Paragraph [0004-0005] and HAN et al. (US 20170336910 A1), Paragraph [0029].

Regarding Claim 13, KIM in view of HAN teaches the display panel of claim 12, KIM fail to explicitly teach wherein the switch circuit comprises: a plurality of second switch elements coupled between the respective first terminals and the respective second terminals, and the second switch elements are switched to transmit the fingerprint sensing signals to the electronic circuit in the second time interval.  
However, HAN explicitly teaches wherein the switch circuit (Fig. 8, #SB called a switching black. Paragraph [0101]) comprises: a plurality of second switch elements (Fig. 8, illustrates the first switching circuit #SB comprises of three pairs of transistors, wherein the transistors that are connected to the enable signal lead #F_EN via its gate electrode is the second switch elements. Paragraph [0103]) coupled between the respective first terminals and the respective second terminals (Fig. 8, illustrates the first switching circuit #SB comprises of three pairs of transistors that are located between second terminals #FTRW1-3 and the first terminals that are connected to ROIC. Paragraph [0103]), and the second switch elements are switched to transmit the fingerprint sensing signals to the electronic circuit in the second time interval (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 to the first terminals that are connected to a second analog/digital converter unit #ADC2 connected to output terminals of the second integration block #IB2 when the enable signal F_EN is applied to the gate of the second transistor a switching element (wherein the #ADC2 and #IB2 is within the ROIC the electronics circuit.). Paragraph [0103]-HAN discloses when the first to third switching elements #S1 to S3 are turned on by the fingerprint enable signal #F_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are respectively provided to integrators of the second integration block #IB2.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM in view of HAN of having a display panel, comprising: a plurality of touch sensors, configured to sense a touch event and generate touch sensing signals corresponding to the touch event; a plurality of touch sensing lines, coupled to the touch sensors and configured to transmit the touch sensing signals; a plurality of fingerprint sensors, configured to generate fingerprint sensing signals corresponding to a fingerprint; a plurality of fingerprint sensing lines, coupled to the fingerprint sensors and configured to transmit the fingerprint sensing signals; wherein the touch sensing signals and the fingerprint sensing signals are inputted to the electronic circuit through the second terminals, with the teachings of HAN of having wherein the switch circuit comprises: a plurality of second switch elements coupled between the respective first terminals and the respective second terminals, and the second switch elements are switched to transmit the fingerprint sensing signals to the electronic circuit in the second time interval.
Wherein having KIM`s touch display device wherein the switch circuit comprises: a plurality of second switch elements coupled between the respective first terminals and the respective second terminals, and the second switch elements are switched to transmit the fingerprint sensing signals to the electronic circuit in the second time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both KIM and HAN are touch/fingerprint display wherein KIM touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see KIM et al. (US 2018/0349667 A1), Paragraph [0004-0005] and HAN et al. (US 20170336910 A1), Paragraph [0029].


10Regarding Claim 14, KIM in view of HAN teaches the display panel of claim 13, KIM further teaches wherein the first time interval corresponds to a touch sensing phase (Fig. 6A, illustrates the touch sensing interval is at a period before the fingerprint sensing period. Paragraph [0113]-KIM discloses for example, the touch controller #220a may start touch sensing after the touch sensing delay time #Td from a time when the pulse of the first timing signal #Tsync1 is generated, that is, from a time when a rising edge or a falling edge of the first timing signal #Tsync1 is generated.  The touch sensing delay time #Td may be set considering a displaying interval, that is, an interval during which the display driver circuit #210a applies the image signal to the display panel #10 (see Figs. 2A through 2C). The touch sensing interval may be set to start before the displaying interval ends so that driving the touch sensing array #20 may start before the displaying driving ends in each cycle of the first timing signal Tsync1.), and the second time interval corresponds to a fingerprint sensing phase (Fig. 6A. illustrates the touch sensing interval is at a period before the fingerprint sensing period. Paragraph [0114]-KIM discloses the first fingerprint sensing delay time #Fd1 may be different from the touch sensing delay time #Td, and may be set considering a displaying interval and a touch sensing interval.  Accordingly, fingerprint sensing may be performed after touch sensing is performed.).
  

Regarding Claim 15, KIM in view of HAN teaches the display panel of claim 11, KIM fail to explicitly teach wherein the switch circuit is switched to make the fingerprint sensing lines floating in the first time interval. 
 However, HAN explicitly teaches wherein the switch circuit (Fig. 8, #SB called a switching black. Paragraph [0101]) is switched to make the fingerprint sensing lines floating in the first time interval (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 to the first terminals that are connected to a third analog/digital converter unit #ADC3 connected to the output terminal of the third integration block #IB3. Paragraph [0103]-HAN discloses the first to third switching elements #S1 to #S3 are controlled by a touch enable signal T_EN and a fingerprint enable signal F_EN which have opposite polarities and provide sensing signals transmitted from the fingerprint/touch routing wires #FTRW1 to FTRW3 to the second integration block #IB2 or the third integration block #IB3.  For example, when the first to third switching elements #S1 to S3 are turned on by the touch enable signal T_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are integrated through the one line and provided to the integrator of the third integration block #IB3 (wherein when touch enable signal T_EN, turn on the switching block only the #IB3 and #ADC3 receives signal and touch is detected. When the touch enable signal T_EN turn on the switching block #SB the transistors who’s gate electrodes are connected to the line of the enable signal F_EN is off and thus the fingerprint sensing lines that connects the routing wires #FTRW1 to FTRW3 to the second integration block #IB2 is in a floating/detached state.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM in view of HAN of having a display panel, comprising: a plurality of touch sensors, configured to sense a touch event and generate touch sensing signals corresponding to the touch event; a plurality of touch sensing lines, coupled to the touch sensors and configured to transmit the touch sensing signals; a plurality of fingerprint sensors, configured to generate fingerprint sensing signals corresponding to a fingerprint; a plurality of fingerprint sensing lines, coupled to the fingerprint sensors and configured to transmit the fingerprint sensing signals; wherein the touch sensing signals and the fingerprint sensing signals are inputted to the electronic circuit through the second terminals, with the teachings of HAN of having wherein the switch circuit is switched to make the fingerprint sensing lines floating in the first time interval.
Wherein having KIM`s touch display device wherein the switch circuit is switched to make the fingerprint sensing lines floating in the first time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both KIM and HAN are touch/fingerprint display wherein KIM touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see KIM et al. (US 2018/0349667 A1), Paragraph [0004-0005] and HAN et al. (US 20170336910 A1), Paragraph [0029].


Regarding Claim 16, KIM in view of HAN teaches the display panel of claim 11, KIM fail to explicitly teach wherein the switch circuit is switched to transmit a 15signal having the same phase, frequency and amplitude as that of a touch driving signal to the fingerprint sensing lines in the first time interval.  
However, HAN explicitly teaches wherein the switch circuit (Fig. 8, #SB called a switching black. Paragraph [0101]) is switched to transmit a 15signal having the same phase, frequency and amplitude as that of a touch driving signal to the fingerprint sensing lines in the first time interval (Fig. 8 and Fig. 10B, illustrates a signal for touch/fingerprint detection is detected in the fingerprint area #FTA (wherein the #FTA sensing lines are the fingerprint sensing lines.). Paragraph [0103]-HAN discloses the first to third switching elements #S1 to #S3 are controlled by a touch enable signal T_EN and a fingerprint enable signal F_EN which have opposite polarities and provide sensing signals transmitted from the fingerprint/touch routing wires #FTRW1 to FTRW3 (wherein the lines #FTRW1 to FTRW3 are the fingerprint sensing lines.) to the second integration block #IB2 or the third integration block #IB3.  For example, when the first to third switching elements #S1 to S3 are turned on by the touch enable signal T_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are integrated through the one line and provided to the integrator of the third integration block #IB3 (wherein when touch enable signal T_EN, turn on the switching block only the #IB3 and #ADC3 receives signal and touch is detected.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM in view of HAN of having a display panel, comprising: a plurality of touch sensors, configured to sense a touch event and generate touch sensing signals corresponding to the touch event; a plurality of touch sensing lines, coupled to the touch sensors and configured to transmit the touch sensing signals; a plurality of fingerprint sensors, configured to generate fingerprint sensing signals corresponding to a fingerprint; a plurality of fingerprint sensing lines, coupled to the fingerprint sensors and configured to transmit the fingerprint sensing signals; wherein the touch sensing signals and the fingerprint sensing signals are inputted to the electronic circuit through the second terminals, with the teachings of HAN of having wherein the switch circuit is switched to transmit a signal having the same phase, frequency and amplitude as that of a touch driving signal to the fingerprint sensing lines in the first time interval.
Wherein having KIM`s touch display device wherein the switch circuit is switched to transmit a signal having the same phase, frequency and amplitude as that of a touch driving signal to the fingerprint sensing lines in the first time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both KIM and HAN are touch/fingerprint display wherein KIM touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see KIM et al. (US 2018/0349667 A1), Paragraph [0004-0005] and HAN et al. (US 20170336910 A1), Paragraph [0029].

Claims 2-3, are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2018/0349667 A1), hereinafter referenced as KIM and in view of HAN et al. (US 20170336910 A1), hereinafter referenced as HAN and in a further view of CHO et al. (US 2018/0113558 A1), hereinafter referenced as CHO.

Regarding Claim 2, KIM in view of HAN teaches the electronic circuit of claim 1, Although, KIM teaches a control circuit (Fig. 5, #300 called an application processor (AP). Paragraph [0046]). And HAN teaches control signals for controlling the first switch circuit to couple the part of the first terminals to the second terminals in the first time interval and couple the other part of the first terminals to the second terminals in the second time interval.  
KIM in view of HAN fail to explicitly teach further comprising: 15a control circuit, configured to generate a plurality of control signals for controlling the first switch circuit to couple the part of the first terminals to the second terminals in the first time interval and couple the other part of the first terminals to the second terminals in the second time interval.  
However, CHO explicitly teach further comprising: 15a control circuit (Fig. 6. Paragraph [0050]-CHO discloses control circuit as a host system.), configured to generate a plurality of control signals (Fig. 6, #TEN and #FEN called a touch enable signal and fingerprint enable signal respectively. Paragraph [0050]) for controlling the first switch circuit to couple the part of the first terminals to the second terminals in the first time interval (Fig. 6, illustrates the switching block #SB connects the second terminals #FRx3-6 connected to the first terminals (#SW2) that are connected to a touch sensing part #TSU. Paragraph [0050]-CHO discloses the fingerprint enable signal #FEN and the touch enable signal #TEN may be generated and output from a host system.  Further in paragraph [0052]-CHO discloses when the touch enable signal #TEN is supplied, the second switches #SW2 of the switch block #SB are turned on.  In this case, the first switches #SW1 are in turned-off state.  By the turn-on of the second switches #SW2, the touch sensing part #TSU senses the #RX electrodes in groups.  That is, the first switches #SW1 and the second switches #SW2 perform switching operations inversely to each other (the turn-on time and the turn-off time are reversed).) and couple the other part of the first terminals to the second terminals in the second time interval (Fig. 6, illustrates the switching block #SB connects to the first terminals (#SW1) that are connected to a fingerprint sensing part #FSU. Paragraph [0051]-CHO discloses when the fingerprint enable signal #FEN is supplied, first switches #SW1 of the switch block SB are turned on.  In this case, second switches #SW2 are in turned-off state.  By the turn-on of the first switches #SW1, the fingerprint sensing part #FSU senses the #Rx electrodes individually.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM in view of HAN of having an electronic circuit, adapted to drive a display panel having touch sensors and fingerprint sensors, the electronic circuit comprising: a first circuit, configured to process touch sensing signals corresponding to a touch event from the touch sensors; a second circuit, configured to process fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors; wherein the touch sensing signals and the fingerprint sensing signals are inputted to the electronic circuit through the second terminals, with the teachings of CHO of having wherein further comprising: a control circuit, configured to generate a plurality of control signals for controlling the first switch circuit to couple the part of the first terminals to the second terminals in the first time interval and couple the other part of the first terminals to the second terminals in the second time interval.
Wherein having KIM`s touch display device wherein further comprising: a control circuit, configured to generate a plurality of control signals for controlling the first switch circuit to couple the part of the first terminals to the second terminals in the first time interval and couple the other part of the first terminals to the second terminals in the second time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both KIM and CHO are touch/fingerprint display wherein KIM touch display uses separate touch and fingerprint controllers while CHO is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see KIM et al. (US 2018/0349667 A1), Paragraph [0004-0005] and CHO et al. (US 2018/0113558 A1), Paragraph [0003 and 0013].

Regarding Claim 3, KIM in view of HAN teaches the electronic circuit of claim 1, Although, KIM teaches a control circuit (Fig. 5, #300 called an application processor (AP). Paragraph [0046]). And HAN teaches the first switch circuit, make fingerprint sensing lines of the display panel floating through the first switch circuit in the first time interval.
KIM in view of HAN fail to explicitly teach further comprising: 20a control circuit, configured to generate a plurality of control signals for controlling the first switch circuit, so as to make fingerprint sensing lines of the display panel floating through the first switch circuit in the first time interval.  
However, CHO explicitly teach further comprising: 20a control circuit (Fig. 6. Paragraph [0050]-CHO discloses control circuit as a host system.), configured to generate a plurality of control signals (Fig. 6, #TEN and #FEN called a touch enable signal and fingerprint enable signal respectively. Paragraph [0050]) for controlling the first switch circuit, so as to make fingerprint sensing lines of the display panel floating through the first switch circuit in the first time interval (Fig. 6, illustrates the switching block #SB connects the second terminals #FRx3-6 connected to the first terminals (#SW2) that are connected to a touch sensing part #TSU. Paragraph [0050]-CHO discloses the fingerprint enable signal #FEN and the touch enable signal #TEN may be generated and output from a host system.  Further in paragraph [0052]-CHO discloses when the touch enable signal #TEN is supplied, the second switches #SW2 of the switch block #SB are turned on.  In this case, the first switches #SW1 are in turned-off state.  By the turn-on of the second switches #SW2, the touch sensing part #TSU senses the #RX electrodes in groups.  That is, the first switches #SW1 and the second switches #SW2 perform switching operations inversely to each other (the turn-on time and the turn-off time are reversed). (wherein when touch enable signal T_EN, turn on the switching block only the #IB3 and #ADC3 receives signal and touch is detected. When the touch enable signal TEN turn on the switching block #SB the transistors who’s gate electrodes are connected to the line of the enable signal FEN is off and thus the fingerprint sensing lines that connects the routing wires #FTRW1 to FTRW3 to the second integration block #IB2 is in a floating/detached state.).).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of KIM in view of HAN of having an electronic circuit, adapted to drive a display panel having touch sensors and fingerprint sensors, the electronic circuit comprising: a first circuit, configured to process touch sensing signals corresponding to a touch event from the touch sensors; a second circuit, configured to process fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors; wherein the touch sensing signals and the fingerprint sensing signals are inputted to the electronic circuit through the second terminals, with the teachings of CHO of having wherein further comprising: a control circuit, configured to generate a plurality of control signals for controlling the first switch circuit, so as to make fingerprint sensing lines of the display panel floating through the first switch circuit in the first time interval.
Wherein having KIM`s touch display device wherein further comprising: a control circuit, configured to generate a plurality of control signals for controlling the first switch circuit, so as to make fingerprint sensing lines of the display panel floating through the first switch circuit in the first time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both KIM and CHO are touch/fingerprint display wherein KIM touch display uses separate touch and fingerprint controllers while CHO is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see KIM et al. (US 2018/0349667 A1), Paragraph [0004-0005] and CHO et al. (US 2018/0113558 A1), Paragraph [0003 and 0013].


Claims 19, 22, and 25-30, are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2018/0088715 A1), hereinafter referenced as LEE and in view of HAN et al. (US 20170336910 A1), hereinafter referenced as HAN.

Regarding Claim 19, LEE teaches the display device of claim 17, Although, LEE teaches the electronic circuit and connection lines.
LEE fail to explicitly teach wherein the electronic circuit further comprising: a first circuit, coupled to the first switch circuit and configured to process the touch sensing signals corresponding to the touch event from the touch sensors through the first switch 10circuit and the connection lines; and a second circuit, coupled to the first switch circuit and configured to process the fingerprint sensing signals corresponding to the fingerprint from the fingerprint sensors through the first switch circuit and the connection lines, wherein the first switch circuit comprises a plurality of first terminals coupled to the first circuit and the second circuit and a plurality of 15second terminals configurable to be coupled to the display panel and are configured to couple a part of the first terminals to the second terminals in a first time interval and couple the other part of the first terminals to the second terminals in a second time interval.  
However, HAN explicitly teaches wherein the electronic circuit further comprising: a first circuit (Fig. 8, #IB3 and #ADC3 called a third integration block and a third analog/digital converter unit. Paragraph [0101]), coupled to the first switch circuit (Fig. 8, illustrates the plurality of first terminals are the terminals that are connected between the switching block #SB and a first circuit #IB3 and #ADC3 and the second circuit #IB2 and #ADC2. Paragraph [0101]) and configured to process the touch sensing signals corresponding to the touch event from the touch sensors through the first switch 10circuit and the connection lines (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 to the first terminals that are connected to a third analog/digital converter unit #ADC3 connected to the output terminal of the third integration block #IB3 (Wherein the connection lines are wires that connects the terminals #FTRW1-3.). Paragraph [0103]-HAN discloses the first to third switching elements #S1 to #S3 are controlled by a touch enable signal T_EN and a fingerprint enable signal F_EN which have opposite polarities and provide sensing signals transmitted from the fingerprint/touch routing wires #FTRW1 to FTRW3 to the second integration block #IB2 or the third integration block #IB3.  For example, when the first to third switching elements #S1 to S3 are turned on by the touch enable signal T_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are integrated through the one line and provided to the integrator of the third integration block #IB3 (wherein when touch enable signal T_EN, turn on the switching block only the #IB3 and #ADC3 receives signal and touch is detected.).); and a second circuit (Fig. 8, #IB2 and #ADC2 called a second integration block and a second analog/digital converter unit respectively. Paragraph [0101]), coupled to the first switch circuit and configured to process the fingerprint sensing signals corresponding to the fingerprint from the fingerprint sensors through the first switch circuit and the connection lines (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 to the first terminals that are connected to a second analog/digital converter unit #ADC2 connected to output terminals of the second integration block #IB2 (Wherein the connection lines are wires that connects the terminals #FTRW1-3.). Paragraph [0103]-HAN discloses when the first to third switching elements #S1 to S3 are turned on by the fingerprint enable signal #F_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are respectively provided to integrators of the second integration block #IB2.), wherein the first switch circuit comprises a plurality of first terminals coupled to the first circuit and the second circuit (Fig. 8, illustrates the plurality of first terminals are the terminals that are connected between the switching block #SB and a first circuit #IB3 and #ADC3 and the second circuit #IB2 and #ADC2. Paragraph [0101]) and a plurality of 15second terminals configurable to be coupled to the display panel (Fig. 4-6 and Fig. 8, illustrates a plurality of second terminals #FTRW1-n is connected to the fingerprint/touch electrodes that is located on a display unit. Paragraph [0132]-HAN discloses the aforementioned sensor screen according to the embodiment of the present disclosure can be applied to flat panel displays such as a liquid crystal display (LCD), a field emission display (FED), a plasma display panel (PDP), an organic light emitting diode (OLED) display and an electrophoretic display (EPD).) and are configured to couple a part of the first terminals to the second terminals in a first time interval (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 to the first terminals that are connected to a third analog/digital converter unit #ADC3 connected to the output terminal of the third integration block #IB3. Paragraph [0103]-HAN discloses the first to third switching elements #S1 to #S3 are controlled by a touch enable signal T_EN and a fingerprint enable signal F_EN which have opposite polarities and provide sensing signals transmitted from the fingerprint/touch routing wires #FTRW1 to FTRW3 to the second integration block #IB2 or the third integration block #IB3.  For example, when the first to third switching elements #S1 to S3 are turned on by the touch enable signal T_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are integrated through the one line and provided to the integrator of the third integration block #IB3 (wherein when touch enable signal T_EN, turn on the switching block only the #IB3 and #ADC3 receives signal and touch is detected.).) and couple the other part of the first terminals to the second terminals in a second time interval (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 to the first terminals that are connected to a second analog/digital converter unit #ADC2 connected to output terminals of the second integration block #IB2. Paragraph [0103]-HAN discloses when the first to third switching elements #S1 to S3 are turned on by the fingerprint enable signal #F_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are respectively provided to integrators of the second integration block #IB2.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of LEE of having a display device, comprising: a display panel having touch sensors and fingerprint sensors; and an electronic circuit, configurable to be coupled to the display panel through a plurality of connection lines and adapted to receive touch sensing signals corresponding to a touch event from the touch sensors and receive fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors, wherein the electronic circuit comprises a first switch circuit, and the electronic circuit generates control signals for controlling the first switch circuit, so as to receive the touch sensing signals from the touch sensors through the first switch circuit and the connection lines in a first time interval, and receive the fingerprint sensing signals from the fingerprint sensors through the first switch circuit and the connection lines in a second time interval, with the teachings of HAN of having wherein the electronic circuit further comprising: a first circuit, coupled to the first switch circuit and configured to process the touch sensing signals corresponding to the touch event from the touch sensors through the first switch circuit and the connection lines; and a second circuit, coupled to the first switch circuit and configured to process the fingerprint sensing signals corresponding to the fingerprint from the fingerprint sensors through the first switch circuit and the connection lines, wherein the first switch circuit comprises a plurality of first terminals coupled to the first circuit and the second circuit and a plurality of second terminals configurable to be coupled to the display panel and are configured to couple a part of the first terminals to the second terminals in a first time interval and couple the other part of the first terminals to the second terminals in a second time interval.
Wherein having LEE`s touch display device wherein the electronic circuit further comprising: a first circuit, coupled to the first switch circuit and configured to process the touch sensing signals corresponding to the touch event from the touch sensors through the first switch circuit and the connection lines; and a second circuit, coupled to the first switch circuit and configured to process the fingerprint sensing signals corresponding to the fingerprint from the fingerprint sensors through the first switch circuit and the connection lines, wherein the first switch circuit comprises a plurality of first terminals coupled to the first circuit and the second circuit and a plurality of second terminals configurable to be coupled to the display panel and are configured to couple a part of the first terminals to the second terminals in a first time interval and couple the other part of the first terminals to the second terminals in a second time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both LEE and HAN are touch/fingerprint display wherein LEE touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see LEE et al. (US 2018/0088715 A1), Paragraph [0008-0009] and HAN et al. (US 20170336910 A1), Paragraph [0029].
 
Regarding Claim 22, LEE in view of HAN teaches the display device of claim 19, LEE fail to explicitly teach wherein a number of the first terminals is larger than a number of the second terminals. 
However, HAN explicitly teaches wherein a number of the first terminals is larger than a number of the second terminals (Fig. 8, illustrates the number of the first terminals, the terminals that are connected to the read-out IC #ROIC is larger than a number of the second terminals #FTRW1-3. Paragraph [0101]).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of LEE in view of HAN of having a display device, comprising: a display panel having touch sensors and fingerprint sensors; and an electronic circuit, configurable to be coupled to the display panel through a plurality of connection lines and adapted to receive touch sensing signals corresponding to a touch event from the touch sensors and receive fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors, wherein the electronic circuit comprises a first switch circuit, and the electronic circuit generates control signals for controlling the first switch circuit, so as to receive the touch sensing signals from the touch sensors through the first switch circuit and the connection lines in a first time interval, and receive the fingerprint sensing signals from the fingerprint sensors through the first switch circuit and the connection lines in a second time interval, with the teachings of HAN of having wherein a number of the first terminals is larger than a number of the second terminals.
Wherein having LEE`s touch display device wherein a number of the first terminals is larger than a number of the second terminals.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both LEE and HAN are touch/fingerprint display wherein LEE touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see LEE et al. (US 2018/0088715 A1), Paragraph [0008-0009] and HAN et al. (US 20170336910 A1), Paragraph [0029].

Regarding Claim 25, LEE in view of HAN teaches the display device of claim 19, LEE fail to explicitly teach wherein the electronic circuit further comprises: a wire circuit, coupled between the second circuit and the first switch circuit, wherein 20the first switch circuit comprises a plurality of switch elements, and the switch elements are grouped into a plurality of groups and connected to the second circuit through the wire circuit.  
However, HAN explicitly teaches wherein the electronic circuit further comprises: a wire circuit, coupled between the second circuit and the first switch circuit (Fig. 8, illustrates the connecting wires between the first switching circuit #SB and the second circuit #IB2 and #ADC2 is the wire circuit. Paragraph [0101]), wherein 20the first switch circuit (Fig. 8, #SB called a switching black. Paragraph [0101]) comprises a plurality of switch elements (Fig. 8, illustrates the first switching circuit #SB comprises of three pairs of transistors. Paragraph [0103]), and the switch elements are grouped into a plurality of groups and connected to the second circuit through the wire circuit (Fig. 8, illustrates the first switching circuit #SB comprises of three pairs of transistors that are connected to the first circuit #IB3 and #ADC3 and second circuit #IB2 and #ADC2. Paragraph [0103]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of LEE in view of HAN of having a display device, comprising: a display panel having touch sensors and fingerprint sensors; and an electronic circuit, configurable to be coupled to the display panel through a plurality of connection lines and adapted to receive touch sensing signals corresponding to a touch event from the touch sensors and receive fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors, wherein the electronic circuit comprises a first switch circuit, and the electronic circuit generates control signals for controlling the first switch circuit, so as to receive the touch sensing signals from the touch sensors through the first switch circuit and the connection lines in a first time interval, and receive the fingerprint sensing signals from the fingerprint sensors through the first switch circuit and the connection lines in a second time interval, with the teachings of HAN of having wherein the electronic circuit further comprises: a wire circuit, coupled between the second circuit and the first switch circuit, wherein the first switch circuit comprises a plurality of switch elements, and the switch elements are grouped into a plurality of groups and connected to the second circuit through the wire circuit.
Wherein having LEE`s touch display device wherein the electronic circuit further comprises: a wire circuit, coupled between the second circuit and the first switch circuit, wherein the first switch circuit comprises a plurality of switch elements, and the switch elements are grouped into a plurality of groups and connected to the second circuit through the wire circuit.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both LEE and HAN are touch/fingerprint display wherein LEE touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see LEE et al. (US 2018/0088715 A1), Paragraph [0008-0009] and HAN et al. (US 20170336910 A1), Paragraph [0029].

Regarding Claim 26, LEE teaches the display device of claim 17, LEE further teaches wherein the display panel comprises: a plurality of touch sensors (Fig. 1-2, #200 called a common electrode. Paragraph [0063]-LEE disclose when a touch driving signal is applied to the common electrode #200 in the touch-sensing period and a user touch is made on the display panel #110, a change in the capacitance between a finger of the user and the common electrode #200 is sensed, whereby whether a user touch is made and the location of the touch (coordinates) may be sensed. Further in paragraph [0036]-LEE discloses in which a plurality of sub-pixels (or pixels) is disposed on intersections at which the gate lines (GL) and the data lines (DL) intersect. In paragraph [0064]-LEE discloses the touch display device #100 may provide an additional sensing function using the pixel electrode #300, in addition to sensing a user touch using the common electrode 200 (wherein each pixel comprises of a pixel #300 and common electrode #200 therefore each pixel is a touch sensor.), configured to sense the touch event and generate the touch sensing signals corresponding to the touch event (Fig. 1-3. Paragraph [0063]); -30-File: 093160usfa plurality of touch sensing lines (Fig. 1-2, illustrates each pixel comprises of three sensing lines, two sensing selection line and a VCOM Line. Paragraph [0060]), coupled to the touch sensors and configured to transmit the touch sensing signals (Fig. 2-3. Paragraph [0075]-LEE discloses the input end of the first multiplexer (MUX1) is connected with the sensing unit #133 in a first sensing period, which is a touch-sensing period, whereby the sensing unit #133 may sense a user touch using a change in the capacitance of the common electrode #200.); a plurality of the fingerprint sensors (Fig. 1-2, #300 called a pixel electrode. Paragraph [0065]-LEE disclose the touch display device #100 may sense a user fingerprint touch using the pixel electrode #300.) configured to generate the fingerprint sensing signals corresponding to a fingerprint (Fig. 1-3. Paragraph [0065-0066]); 5a plurality of fingerprint sensing lines (Fig. 1-2, illustrates each pixel comprises of three sensing lines, one sensing selection line, a gate line and a Data Line. Paragraph [0067-0068]), coupled to the fingerprint sensors and configured to transmit the fingerprint sensing signals (Fig. 2-3. Paragraph [0068]-LEE discloses the touch display device #100 applies the fingerprint-touch-sensing driving signal through a data line (DL) in the fingerprint-touch-sensing period, and separates peaks and valleys using a change in the capacitance of the pixel electrode #300, which occurs when a user fingerprint touch is made, and differences in the capacitance between peaks and valleys of a fingerprint. Further in paragraph [0082]-LEE discloses the sensing unit #133 may be connected with the second multiplexer (MUX2) in the second sensing period, and may sense a change in the capacitance of the pixel electrode #300, thereby sensing a user fingerprint touch.). 
LEE fail to explicitly teach a third switch circuit, comprising a plurality of first terminals coupled to the fingerprint sensing lines and the touch sensing lines and a plurality of second terminals configurable to be coupled to the electronic circuit through the connection lines, 10wherein the third switch circuit is switched to transmit the touch sensing signals to the electronic circuit through the connection lines in the first time interval, and the third switch circuit is switched to transmit the fingerprint sensing signals to the electronic circuit through the connection lines in the second time interval.  
However, HAN explicitly teaches a third switch circuit (Fig. 8, #SB called a switching block. Paragraph [0101]), comprising a plurality of first terminals coupled to the fingerprint sensing lines and the touch sensing lines (Fig. 8, illustrates the plurality of first terminals are the terminals that are connected between the switching block #SB and a first circuit #IB3 and #ADC3 and the second circuit #IB2 and #ADC2. Paragraph [0101]) and a plurality of second terminals configurable to be coupled to the electronic circuit through the connection lines (Fig. 4-6 and Fig. 8, illustrates a plurality of second terminals #FTRW1-n is connected to the fingerprint/touch electrodes that is located on a display unit and the circuit #ROIC (Wherein the connection lines are wires that connects the terminals #FTRW1-n.). Paragraph [0101]), 10wherein the third switch circuit is switched to transmit the touch sensing signals to the electronic circuit through the connection lines in the first time interval (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 to the first terminals that are connected to a third analog/digital converter unit #ADC3 connected to the output terminal of the third integration block #IB3 (wherein the #ADC3 and #IB3 is within the ROIC the electronics circuit.). Paragraph [0103]-HAN discloses the first to third switching elements #S1 to #S3 are controlled by a touch enable signal T_EN and a fingerprint enable signal F_EN which have opposite polarities and provide sensing signals transmitted from the fingerprint/touch routing wires #FTRW1 to FTRW3 (Wherein the connection lines are wires that connects the terminals #FTRW1-3.) to the second integration block #IB2 or the third integration block #IB3.  For example, when the first to third switching elements #S1 to S3 are turned on by the touch enable signal T_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are integrated through the one line and provided to the integrator of the third integration block #IB3 (wherein when touch enable signal T_EN, turn on the switching block only the #IB3 and #ADC3 receives signal and touch is detected.).), and the third switch circuit is switched to transmit the fingerprint sensing signals to the electronic circuit through the connection lines in the second time interval (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 to the first terminals that are connected to a second analog/digital converter unit #ADC2 connected to output terminals of the second integration block #IB2 (wherein the #ADC2 and #IB2 is within the ROIC the electronics circuit.). Paragraph [0103]-HAN discloses when the first to third switching elements #S1 to S3 are turned on by the fingerprint enable signal #F_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 (Wherein the connection lines are wires that connects the terminals #FTRW1-3.) are respectively provided to integrators of the second integration block #IB2.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of LEE of having a display device, comprising: a display panel having touch sensors and fingerprint sensors; and an electronic circuit, configurable to be coupled to the display panel through a plurality of connection lines and adapted to receive touch sensing signals corresponding to a touch event from the touch sensors and receive fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors, wherein the electronic circuit comprises a first switch circuit, and the electronic circuit generates control signals for controlling the first switch circuit, so as to receive the touch sensing signals from the touch sensors through the first switch circuit and the connection lines in a first time interval, and receive the fingerprint sensing signals from the fingerprint sensors through the first switch circuit and the connection lines in a second time interval, with the teachings of HAN of having wherein a third switch circuit, comprising a plurality of first terminals coupled to the fingerprint sensing lines and the touch sensing lines and a plurality of second terminals configurable to be coupled to the electronic circuit through the connection lines, wherein the third switch circuit is switched to transmit the touch sensing signals to the electronic circuit through the connection lines in the first time interval, and the third switch circuit is switched to transmit the fingerprint sensing signals to the electronic circuit through the connection lines in the second time interval.
Wherein having LEE`s touch display device wherein a third switch circuit, comprising a plurality of first terminals coupled to the fingerprint sensing lines and the touch sensing lines and a plurality of second terminals configurable to be coupled to the electronic circuit through the connection lines, wherein the third switch circuit is switched to transmit the touch sensing signals to the electronic circuit through the connection lines in the first time interval, and the third switch circuit is switched to transmit the fingerprint sensing signals to the electronic circuit through the connection lines in the second time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both LEE and HAN are touch/fingerprint display wherein LEE touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see LEE et al. (US 2018/0088715 A1), Paragraph [0008-0009] and HAN et al. (US 20170336910 A1), Paragraph [0029].

 Regarding Claim 27, LEE in view of HAN teaches the display device of claim 26, LEE fail to explicitly teach wherein the third switch circuit comprises: 15a plurality of first switch elements coupled between the respective first terminals and the respective second terminals, and the first switch elements are switched to transmit the touch sensing signals to the electronic circuit through the connection lines in the first time interval. 
However, HAN explicitly teaches wherein the third switch circuit (Fig. 8, #SB called a switching black. Paragraph [0101]) comprises: 15a plurality of first switch elements (Fig. 8, illustrates the first switching circuit #SB comprises of three pairs of transistors, wherein the transistors that are connected to the enable signal lead #T_EN via its gate electrode is the first switch elements. Paragraph [0103]) coupled between the respective first terminals and the respective second terminals (Fig. 8, illustrates the first switching circuit #SB comprises of three pairs of transistors that are located between second terminals #FTRW1-3 and the first terminals that are connected to ROIC. Paragraph [0103]), and the first switch elements are switched to transmit the touch sensing signals to the electronic circuit through the connection lines in the first time interval (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 (Wherein the connection lines are wires that connects the terminals #FTRW1-3.) to the first terminals that are connected to a third analog/digital converter unit #ADC3 connected to the output terminal of the third integration block #IB3 when the enable signal T_EN is applied to the gate of the first transistor a switching element. Paragraph [0103]-HAN discloses the first to third switching elements #S1 to #S3 are controlled by a touch enable signal T_EN and a fingerprint enable signal F_EN which have opposite polarities and provide sensing signals transmitted from the fingerprint/touch routing wires #FTRW1 to FTRW3 to the second integration block #IB2 or the third integration block #IB3.  For example, when the first to third switching elements #S1 to S3 are turned on by the touch enable signal T_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are integrated through the one line and provided to the integrator of the third integration block #IB3 (wherein when touch enable signal T_EN, turn on the switching block only the #IB3 and #ADC3 a part of ROIC the electronic circuit receives signal and touch is detected.).). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of LEE in view of HAN of having a display device, comprising: a display panel having touch sensors and fingerprint sensors; and an electronic circuit, configurable to be coupled to the display panel through a plurality of connection lines and adapted to receive touch sensing signals corresponding to a touch event from the touch sensors and receive fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors, wherein the electronic circuit comprises a first switch circuit, and the electronic circuit generates control signals for controlling the first switch circuit, so as to receive the touch sensing signals from the touch sensors through the first switch circuit and the connection lines in a first time interval, and receive the fingerprint sensing signals from the fingerprint sensors through the first switch circuit and the connection lines in a second time interval, with the teachings of HAN of having wherein the third switch circuit comprises: a plurality of first switch elements coupled between the respective first terminals and the respective second terminals, and the first switch elements are switched to transmit the touch sensing signals to the electronic circuit through the connection lines in the first time interval.
Wherein having LEE`s touch display device wherein the third switch circuit comprises: a plurality of first switch elements coupled between the respective first terminals and the respective second terminals, and the first switch elements are switched to transmit the touch sensing signals to the electronic circuit through the connection lines in the first time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both LEE and HAN are touch/fingerprint display wherein LEE touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see LEE et al. (US 2018/0088715 A1), Paragraph [0008-0009] and HAN et al. (US 20170336910 A1), Paragraph [0029].


Regarding Claim 28, LEE in view of HAN teaches the display device of claim 27, LEE fail to explicitly teach wherein the third switch circuit comprises: a plurality of second switch elements coupled between the respective first terminals and 20the respective second terminals, and the second switch elements are switched to transmit the fingerprint sensing signals to the electronic circuit through the connection lines in the second time interval.  
However, HAN explicitly teaches wherein the third switch circuit (Fig. 8, #SB called a switching black. Paragraph [0101]) comprises: a plurality of second switch elements (Fig. 8, illustrates the first switching circuit #SB comprises of three pairs of transistors, wherein the transistors that are connected to the enable signal lead #F_EN via its gate electrode is the second switch elements. Paragraph [0103]) coupled between the respective first terminals and 20the respective second terminals (Fig. 8, illustrates the first switching circuit #SB comprises of three pairs of transistors that are located between second terminals #FTRW1-3 and the first terminals that are connected to ROIC. Paragraph [0103]), and the second switch elements are switched to transmit the fingerprint sensing signals to the electronic circuit through the connection lines in the second time interval (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 (Wherein the connection lines are wires that connects the terminals #FTRW1-3.) to the first terminals that are connected to a second analog/digital converter unit #ADC2 connected to output terminals of the second integration block #IB2 when the enable signal F_EN is applied to the gate of the second transistor a switching element (wherein the #ADC2 and #IB2 is within the ROIC the electronics circuit.). Paragraph [0103]-HAN discloses when the first to third switching elements #S1 to S3 are turned on by the fingerprint enable signal #F_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are respectively provided to integrators of the second integration block #IB2.).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of LEE in view of HAN of having a display device, comprising: a display panel having touch sensors and fingerprint sensors; and an electronic circuit, configurable to be coupled to the display panel through a plurality of connection lines and adapted to receive touch sensing signals corresponding to a touch event from the touch sensors and receive fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors, wherein the electronic circuit comprises a first switch circuit, and the electronic circuit generates control signals for controlling the first switch circuit, so as to receive the touch sensing signals from the touch sensors through the first switch circuit and the connection lines in a first time interval, and receive the fingerprint sensing signals from the fingerprint sensors through the first switch circuit and the connection lines in a second time interval, with the teachings of HAN of having wherein the third switch circuit comprises: a plurality of second switch elements coupled between the respective first terminals and the respective second terminals, and the second switch elements are switched to transmit the fingerprint sensing signals to the electronic circuit through the connection lines in the second time interval.
Wherein having LEE`s touch display device wherein the third switch circuit comprises: a plurality of second switch elements coupled between the respective first terminals and the respective second terminals, and the second switch elements are switched to transmit the fingerprint sensing signals to the electronic circuit through the connection lines in the second time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both LEE and HAN are touch/fingerprint display wherein LEE touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see LEE et al. (US 2018/0088715 A1), Paragraph [0008-0009] and HAN et al. (US 20170336910 A1), Paragraph [0029].


Regarding Claim 29, LEE in view of HAN teaches the display device of claim 26, LEE fail to explicitly teach wherein the third switch circuit is switched to make the fingerprint sensing lines floating in the first time interval. 
 However, HAN explicitly teaches wherein the third switch circuit (Fig. 8, #SB called a switching black. Paragraph [0101]) is switched to make the fingerprint sensing lines floating in the first time interval (Fig. 8, illustrates the switching block #SB connects the second terminals #FTRW1-3 to the first terminals that are connected to a third analog/digital converter unit #ADC3 connected to the output terminal of the third integration block #IB3. Paragraph [0103]-HAN discloses the first to third switching elements #S1 to #S3 are controlled by a touch enable signal T_EN and a fingerprint enable signal F_EN which have opposite polarities and provide sensing signals transmitted from the fingerprint/touch routing wires #FTRW1 to FTRW3 to the second integration block #IB2 or the third integration block #IB3.  For example, when the first to third switching elements #S1 to S3 are turned on by the touch enable signal T_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are integrated through the one line and provided to the integrator of the third integration block #IB3 (wherein when touch enable signal T_EN, turn on the switching block only the #IB3 and #ADC3 receives signal and touch is detected. When the touch enable signal T_EN turn on the switching block #SB the transistors who’s gate electrodes are connected to the line of the enable signal F_EN is off and thus the fingerprint sensing lines that connects the routing wires #FTRW1 to FTRW3 to the second integration block #IB2 is in a floating/detached state.).).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of LEE in view of HAN of having a display device, comprising: a display panel having touch sensors and fingerprint sensors; and an electronic circuit, configurable to be coupled to the display panel through a plurality of connection lines and adapted to receive touch sensing signals corresponding to a touch event from the touch sensors and receive fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors, wherein the electronic circuit comprises a first switch circuit, and the electronic circuit generates control signals for controlling the first switch circuit, so as to receive the touch sensing signals from the touch sensors through the first switch circuit and the connection lines in a first time interval, and receive the fingerprint sensing signals from the fingerprint sensors through the first switch circuit and the connection lines in a second time interval, with the teachings of HAN of having wherein the third switch circuit is switched to make the fingerprint sensing lines floating in the first time interval.
Wherein having LEE`s touch display device wherein the third switch circuit is switched to make the fingerprint sensing lines floating in the first time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both LEE and HAN are touch/fingerprint display wherein LEE touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see LEE et al. (US 2018/0088715 A1), Paragraph [0008-0009] and HAN et al. (US 20170336910 A1), Paragraph [0029].

 
Regarding Claim 30, LEE in view of HAN teaches the display device of claim 26, LEE fail to explicitly teach wherein the third switch circuit is switched to transmit a signal having the same phase, frequency and amplitude as that of a touch driving signal to the fingerprint sensing lines in the first time interval.
However, HAN explicitly teaches wherein the third switch circuit (Fig. 8, #SB called a switching black. Paragraph [0101]) is switched to transmit a signal having the same phase, frequency and amplitude as that of a touch driving signal to the fingerprint sensing lines in the first time interval (Fig. 8 and Fig. 10B, illustrates a signal for touch/fingerprint detection is detected in the fingerprint area #FTA (wherein the #FTA sensing lines are the fingerprint sensing lines.). Paragraph [0103]-HAN discloses the first to third switching elements #S1 to #S3 are controlled by a touch enable signal T_EN and a fingerprint enable signal F_EN which have opposite polarities and provide sensing signals transmitted from the fingerprint/touch routing wires #FTRW1 to FTRW3 (wherein the lines #FTRW1 to FTRW3 are the fingerprint sensing lines.) to the second integration block #IB2 or the third integration block #IB3.  For example, when the first to third switching elements #S1 to S3 are turned on by the touch enable signal T_EN, the sensing signals transmitted from the fingerprint/touch sensing routing wires #FTRW1 to FTRW3 are integrated through the one line and provided to the integrator of the third integration block #IB3 (wherein when touch enable signal T_EN, turn on the switching block only the #IB3 and #ADC3 receives signal and touch is detected.).).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of LEE in view of HAN of having a display device, comprising: a display panel having touch sensors and fingerprint sensors; and an electronic circuit, configurable to be coupled to the display panel through a plurality of connection lines and adapted to receive touch sensing signals corresponding to a touch event from the touch sensors and receive fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors, wherein the electronic circuit comprises a first switch circuit, and the electronic circuit generates control signals for controlling the first switch circuit, so as to receive the touch sensing signals from the touch sensors through the first switch circuit and the connection lines in a first time interval, and receive the fingerprint sensing signals from the fingerprint sensors through the first switch circuit and the connection lines in a second time interval, with the teachings of HAN of having wherein the third switch circuit is switched to transmit a signal having the same phase, frequency and amplitude as that of a touch driving signal to the fingerprint sensing lines in the first time interval.
Wherein having LEE`s touch display device wherein the third switch circuit is switched to transmit a signal having the same phase, frequency and amplitude as that of a touch driving signal to the fingerprint sensing lines in the first time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both LEE and HAN are touch/fingerprint display wherein LEE touch display uses separate touch and fingerprint controllers while HAN is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see LEE et al. (US 2018/0088715 A1), Paragraph [0008-0009] and HAN et al. (US 20170336910 A1), Paragraph [0029].

Claims 20-21, are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2018/0088715 A1), hereinafter referenced as LEE and in view of HAN et al. (US 20170336910 A1), hereinafter referenced as HAN and in a further view of CHO et al. (US 2018/0113558 A1), hereinafter referenced as CHO.


Regarding Claim 20, LEE in view of HAN teaches the display device of claim 19, Although, LEE teaches wherein the electronic circuit and a control circuit, configured to generate the control signals for controlling the first 20switch circuit. LEE in view of HAN fail to explicitly teach further comprising: a control circuit, configured to generate the control signals for controlling the first 20switch circuit to couple the part of the first terminals to the second terminals in the first time interval and couple the other part of the first terminals to the second terminals in the second time interval.
However, CHO explicitly teach further comprising: a control circuit (Fig. 6. Paragraph [0050]-CHO discloses control circuit as a host system.), configured to generate the control signals (Fig. 6, #TEN and #FEN called a touch enable signal and fingerprint enable signal respectively. Paragraph [0050]) for controlling the first 20switch circuit to couple the part of the first terminals to the second terminals in the first time interval (Fig. 6, illustrates the switching block #SB connects the second terminals #FRx3-6 connected to the first terminals (#SW2) that are connected to a touch sensing part #TSU. Paragraph [0050]-CHO discloses the fingerprint enable signal #FEN and the touch enable signal #TEN may be generated and output from a host system.  Further in paragraph [0052]-CHO discloses when the touch enable signal #TEN is supplied, the second switches #SW2 of the switch block #SB are turned on.  In this case, the first switches #SW1 are in turned-off state.  By the turn-on of the second switches #SW2, the touch sensing part #TSU senses the #RX electrodes in groups.  That is, the first switches #SW1 and the second switches #SW2 perform switching operations inversely to each other (the turn-on time and the turn-off time are reversed).) and couple the other part of the first terminals to the second terminals in the second time interval (Fig. 6, illustrates the switching block #SB connects to the first terminals (#SW1) that are connected to a fingerprint sensing part #FSU. Paragraph [0051]-CHO discloses when the fingerprint enable signal #FEN is supplied, first switches #SW1 of the switch block SB are turned on.  In this case, second switches #SW2 are in turned-off state.  By the turn-on of the first switches #SW1, the fingerprint sensing part #FSU senses the #Rx electrodes individually.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of LEE in view of HAN of having a display device, comprising: a display panel having touch sensors and fingerprint sensors; and an electronic circuit, configurable to be coupled to the display panel through a plurality of connection lines and adapted to receive touch sensing signals corresponding to a touch event from the touch sensors and receive fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors, wherein the electronic circuit comprises a first switch circuit, and the electronic circuit generates control signals for controlling the first switch circuit, so as to receive the touch sensing signals from the touch sensors through the first switch circuit and the connection lines in a first time interval, and receive the fingerprint sensing signals from the fingerprint sensors through the first switch circuit and the connection lines in a second time interval, with the teachings of CHO of having wherein further comprising: a control circuit, configured to generate the control signals for controlling the first switch circuit to couple the part of the first terminals to the second terminals in the first time interval and couple the other part of the first terminals to the second terminals in the second time interval.
Wherein having LEE`s touch display device wherein further comprising: a control circuit, configured to generate the control signals for controlling the first switch circuit to couple the part of the first terminals to the second terminals in the first time interval and couple the other part of the first terminals to the second terminals in the second time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both LEE and CHO are touch/fingerprint display wherein LEE touch display uses separate touch and fingerprint controllers while CHO is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see LEE et al. (US 2018/0088715 A1), Paragraph [0008-0009] and CHO et al. (US 2018/0113558 A1), Paragraph [0003 and 0013].


Regarding Claim 21, LEE in view of HAN teaches the display device of claim 19, LEE in view of HAN fail to explicitly teach wherein the control circuit generates a plurality of control signals for controlling the first switch -29-File: 093160usf circuit, the first circuit and the second circuit, so as to make fingerprint sensing lines of the display panel floating through the first switch circuit in the first time interval.  
However, CHO explicitly teach wherein the control circuit (Fig. 6. Paragraph [0050]-CHO discloses control circuit as a host system.) generates a plurality of control signals (Fig. 6, #TEN and #FEN called a touch enable signal and fingerprint enable signal respectively. Paragraph [0050])  for controlling the first switch -29-File: 093160usfcircuit, the first circuit and the second circuit, so as to make fingerprint sensing lines of the display panel floating through the first switch circuit in the first time interval (Fig. 6, illustrates the switching block #SB connects the second terminals #FRx3-6 connected to the first terminals (#SW2) that are connected to a touch sensing part #TSU. Paragraph [0050]-CHO discloses the fingerprint enable signal #FEN and the touch enable signal #TEN may be generated and output from a host system.  Further in paragraph [0052]-CHO discloses when the touch enable signal #TEN is supplied, the second switches #SW2 of the switch block #SB are turned on.  In this case, the first switches #SW1 are in turned-off state.  By the turn-on of the second switches #SW2, the touch sensing part #TSU senses the #RX electrodes in groups.  That is, the first switches #SW1 and the second switches #SW2 perform switching operations inversely to each other (the turn-on time and the turn-off time are reversed). (wherein when touch enable signal T_EN, turn on the switching block only the #IB3 and #ADC3 receives signal and touch is detected. When the touch enable signal TEN turn on the switching block #SB the transistors who’s gate electrodes are connected to the line of the enable signal FEN is off and thus the fingerprint sensing lines that connects the routing wires #FTRW1 to FTRW3 to the second integration block #IB2 is in a floating/detached state.).).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of LEE in view of HAN of having a display device, comprising: a display panel having touch sensors and fingerprint sensors; and an electronic circuit, configurable to be coupled to the display panel through a plurality of connection lines and adapted to receive touch sensing signals corresponding to a touch event from the touch sensors and receive fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors, wherein the electronic circuit comprises a first switch circuit, and the electronic circuit generates control signals for controlling the first switch circuit, so as to receive the touch sensing signals from the touch sensors through the first switch circuit and the connection lines in a first time interval, and receive the fingerprint sensing signals from the fingerprint sensors through the first switch circuit and the connection lines in a second time interval, with the teachings of CHO of having wherein the control circuit generates a plurality of control signals for controlling the first switch  circuit, the first circuit and the second circuit, so as to make fingerprint sensing lines of the display panel floating through the first switch circuit in the first time interval.
Wherein having LEE`s touch display device wherein the control circuit generates a plurality of control signals for controlling the first switch  circuit, the first circuit and the second circuit, so as to make fingerprint sensing lines of the display panel floating through the first switch circuit in the first time interval.
The motivation behind the modification would have been to obtain an touch display system that enhances functionality with security of a improve touch/fingerprint display, since both LEE and CHO are touch/fingerprint display wherein LEE touch display uses separate touch and fingerprint controllers while CHO is a touch/fingerprint display system uses switching circuits to control the touch and fingerprint detector circuits separately.  Please see LEE et al. (US 2018/0088715 A1), Paragraph [0008-0009] and CHO et al. (US 2018/0113558 A1), Paragraph [0003 and 0013].
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 17-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (US 2018/0088715 A1), hereinafter referenced as LEE.20 	

Regarding Claim 17, LEE teaches a display device (Fig. 1, #100 called a touch display device. Paragraph [0036]), comprising: a display panel (Fig. 1, #110 called a display panel. Paragraph [0036]) having touch sensors (Fig. 1-2. Paragraph [0061]-LEE discloses the touch display device #100 may sense a user touch on the display panel #110 using the common electrode #200 disposed inside the display panel #110. Please also read paragraph [0062-0063]) and fingerprint sensors (Fig. 1-2. Paragraph [0065]-LEE discloses the touch display device #100 may sense a user fingerprint touch using the pixel electrode #300. Further in paragraph [0066]-LEE discloses to sense a fingerprint touch on the display panel #110, a process of sensing differences in the capacitance between peaks and valleys of a fingerprint and separating peaks and valleys may be used. Accordingly, sensing a fingerprint touch is performed using the pixel electrode #300, which is smaller than the common electrode #200.); and an electronic circuit (Fig. 3, #131, #132, and #133 called a common electrode driving controller, a pixel electrode driving controller, and a sensing unit respectively (collectively called a driving circuit.). Paragraph [0072]), configurable to be coupled to the display panel (Fig. 1, #110 called a display panel. Paragraph [0036]) through a plurality 20of connection lines (Fig. 2-3, #Data Line. #VCOM Line, etc for each pixel. Paragraph [0072]-LEE discloses referring to Fig. 3, the driving circuit according to the first embodiment may include: a common electrode driving controller #131, which is connected with the common electrode #200 through a common voltage line and is configured to control driving of the common electrode #200; a pixel electrode driving controller #132, which is connected with the pixel electrode #300 through a data line (DL) and is configured to control driving of the pixel electrode #300; and a sensing unit #133 for sensing a change in the capacitance of the common electrode #200 or the pixel electrode #300 so as to sense a touch or the like on the display panel #110.) and adapted to receive touch sensing signals corresponding to a touch event from the touch sensors (Fig. 1-3. Paragraph [0072]-LEE discloses a sensing unit #133 (wherein the sensing unit #133 is a part of the driving circuit, the electronic circuit.) for sensing a change in the capacitance of the common electrode #200 or the pixel electrode #300 so as to sense a touch or the like on the display panel #110.) and receive fingerprint sensing signals corresponding to a fingerprint from the fingerprint sensors (Fig. 1-3. Paragraph [0077]-LEE discloses an input end of the second multiplexer (MUX2) is connected with the third multiplexer (MUX3) in the display-driving period and the first sensing period, and is connected with the sensing unit #133 in a second sensing period, which is a fingerprint-touch-sensing period.), wherein the electronic circuit (Fig. 3, #131, #132, and #133 called a common electrode driving controller, a pixel electrode driving controller, and a sensing unit respectively (collectively called a driving circuit.). Paragraph [0072]) comprises a first switch circuit (Fig. 3-6, #MUX1, #MUX2, #MUX3, and #MUX4 called a first, second, third and fourth multiplexer. Paragraph [0090]), and the electronic circuit generates control signals for controlling the first switch circuit (Fig. 3-6. Paragraph [0084]-LEE discloses each multiplexer included in the driving circuit is controlled by a signal (S1, S2, S3, and S4) applied to a corresponding multiplexer, and the timing diagram illustrated in Fig. 3 indicates the signal (0 or 1) applied in each period.), so as to -28-File: 093160usf receive the touch sensing signals from the touch sensors through the first switch circuit and the connection lines in a first time interval (Fig. 2-3, #Data Line. #VCOM Line, etc for each pixel and Fig. 5. Paragraph [0096]-LEE discloses referring to Fig. 5, in the first sensing period (wherein the first sensing period is the touch sensing period.), signals applied to the second multiplexer (MUX2) and the fourth multiplexer (MUX4) remain at 0, and signals applied to the first multiplexer (MUX1) and the third multiplexer (MUX3) are changed to 1. Further in paragraph [0101]-LEE discloses the driving circuit according to the first embodiment may perform display driving and touch sensing, and at the same time, enables additional sensing in addition to the touch sensing.), and receive the fingerprint sensing signals from the fingerprint sensors through the first switch circuit and the connection lines in a second time interval (Fig. 3 and Fig. 6. Paragraph [0103]-LEE discloses referring to Fig. 6, in the second sensing period (wherein the second sensing period is the fingerprint sensing period.), signal S1 applied to the first multiplexer (MUX1) is 0, signal S2 applied to the second multiplexer (MUX2) is 1, signal S3 applied to the third multiplexer (MUX3) is 0, and signal S4 applied to the fourth multiplexer (MUX4) is 1. Further in paragraph [0107]-LEE discloses accordingly, differences in the capacitance between peaks and valleys of a fingerprint that is in contact with the display panel #110 may be sensed, and the separation of the peaks and valleys may be performed using the same.  Thus, a fingerprint touch on the display panel #110 may be sensed. Please also read paragraph [0108]).  

Regarding Claim 18, LEE teaches the display device of claim 17, LEE further teaches wherein the first time interval corresponds to a touch sensing phase, and the second time interval corresponds to a fingerprint sensing phase (Fig. 3-6. Paragraph [0108]-LEE discloses the driving circuit according to the first embodiment performs different types of sensing functions in the first sensing period and the second sensing period, which are distinguished from the display-driving period, whereby display driving, touch sensing, and fingerprint touch sensing are performed through a single driving circuit.). 


Allowable Subject Matter
Claims 6, 9, and 23, along with their dependent claims 7, 10, and 24 are therefrom objected to as being dependent upon rejected base claims, claim 1, and claims 17 and 19, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, once the claim objections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior arts fail to explicitly teach, a second switch circuit, comprising a plurality of third terminals coupled to the other part of first terminals of the first switch circuit and a plurality of fourth terminals coupled to the second circuit, and configured to selectively couple a part of the third terminals to the fourth terminals in the second time interval, such that the fingerprint sensing signals from the fingerprint sensors are transmitted through the first switch circuit and the second switch circuit to the second circuit in the second time interval, as claimed in claim 6.

Regarding claim 9, the prior arts fail to explicitly teach, wherein the input terminals of the first switch circuit is configurable to be coupled to a third switch circuit on the display panel that is coupled to the touch sensors and the fingerprint sensors through the fingerprint sensing lines and touch sensing lines on the display panel, the first circuit receives the touch sensing signals corresponding to the touch event from  the touch sensors through the third switch circuit on the display panel in the first time interval, and the second circuit receives the fingerprint sensing signals corresponding to the fingerprint from the fingerprint sensors through the third switch circuit on the display panel in the second time interval, as claimed in claim 9.


Regarding claim 23, the prior arts fail to explicitly teach, wherein the electronic circuit further comprises: a second switch circuit, comprising a plurality of third terminals coupled to the other part of first terminals of the first switch circuit and a plurality of fourth terminals coupled to the second circuit, and configured to selectively couple a part of the third terminals to the fourth terminals in the second time interval, such that the fingerprint sensing signals from the fingerprint sensors are transmit through the first switch circuit and the second switch circuit to the second circuit in the second time interval, as claimed in claim 23.


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	BAEK et al. (US 2016/0148037 A1)- An electronic device and method for fingerprint authentication are disclosed.  The electronic device may include a sensor unit including a first sensor area for detecting a fingerprint via a swipe operation and a second sensor area for detecting the fingerprint via a touch operation, and at least one processor, which may implemented the method.  .....  Please see Fig. 3. Abstract.
(b)	CHO et al.  (US 2017/0344787 A1)- A display device and a method of driving the same are disclosed.  The display device includes a display panel including a first display area and a second display area that are adjacent to each other, and a first touch sensor disposed in the first display area, a sensor screen disposed on the display panel and including a fingerprint sensor and a second touch sensor at a location corresponding to the second display area of the display panel.. ..... Fig. 8. Abstract.
(c)	HAN et al. (US 2017/0024602 A1)- Disclosed is a fingerprint sensor integrated type touch screen device that includes a touch screen having at least one fingerprint & touch area and a plurality of touch areas, each touch area including Tx electrode lines of a first group crossing Rx electrode lines of the first group, and touch sensors at crossings of the Tx electrode lines of the first group and the Rx electrode lines of the first group....... Fig. 12. Abstract.
(d)	HAN (US 2016/0350571 A1)- A touch sensing device comprises touch electrodes having a first resolution for sensing touch in the active area.  The touch sensing device also includes combination touch and fingerprint electrodes having a second resolution for sensing both touch and a fingerprint in the active area, the second higher than the first resolution......... Fig. 1. Abstract.
(e)	KIM (US 2017/0123555 A1)- An electronic device includes a display panel configured to display an image, first electrodes provided on the display panel and arranged in parallel in a direction, second electrodes provided on the display panel and arranged in parallel in a direction crossing the first electrodes, an insulating layer provided between the first electrodes and the second electrodes, a controller configured to transmit driving signals to the first electrodes, and receive electrical signals from the second electrodes, touch detection areas and fingerprint-touch detection areas in which the first electrodes cross the second electrodes, and a protection film provided on the first electrodes and the second electrodes.......... Fig. 1-3. Abstract.
(f)	YOON (US 2017/0344779 A1)- A method of acquiring inputs is provided.  The method may include determining one of a fingerprint recognition mode and a touch recognition mode as an input recognition mode of a display device, acquiring a fingerprint input based on information received from sensing lines of the display device, and acquiring a touch input by short-circuiting the sensing lines........... Fig. 1-3. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628